 

Exhibit 10.28

 

AGREEMENT FOR LEASE OF REAL PROPERTY

 

PINNACLE HEALTH PORTFOLIO

 

BLOOM MOB: 4310 LONDONDERRY ROAD, HARRISBURG, PA

BRADY MOB: 205 SOUTH FRONT STREET, HARRISBURG, PA

COMMUNITY HEALTH MOB: 2645 NORTH THIRD STREET, HARRISBURG, PA

FOC MOB: 2005, 2015 AND 2025 TECHNOLOGY PARKWAY, MECHANICSBURG, PA

LANDIS MEMORIAL: 2501 NORTH THIRD STREET, HARRISBURG, PA

and

MEDICAL SCIENCES PAVILION: 4300 LONDONDERRY ROAD, HARRISBURG, PA

 

THIS AGREEMENT FOR LEASE OF REAL PROPERTY (this “Agreement”) is made and entered
into as of the Effective Date by and among AMERICAN REALTY CAPITAL VII, LLC, a
Delaware limited liability company (“Lessee”), as lessee, and PINNACLE HEALTH
HOSPITALS, a Pennsylvania non-profit corporation (“Bloom Lessor,” “Brady
Lessor,” “Community Health Lessor,” “FOC Lessor,” “Landis Lessor” and “Medical
Sciences Lessor;” Medical Sciences Lessor, together with Bloom Lessor, Brady
Lessor, Community Health Lessor, FOC Lessor, and Landis Lessor, are referred to
herein, individually and collectively, as “Lessor”), as lessor.

 

BACKGROUND

 

A.           Bloom Lessor is the fee owner of the Real Property described on
Exhibit A-1-1 attached hereto and made a part hereof (the “Bloom Real
Property”).

 

 

B.           Brady Lessor is the fee owner of the Real Property described on
Exhibit A-1-2 attached hereto and made a part hereof (the “Brady Real
Property”).

 

C.           Community Health Lessor is the fee owner of the Real Property
described on Exhibit A-1-3 attached hereto and made a part hereof (the
“Community Health Real Property”).

 

D.           FOC Lessor is the fee owner of the Real Property described on
Exhibit A-1-4 attached hereto and made a part hereof (the “FOC Real Property”).

 

E.           Landis Lessor is the fee owner of the Real Property described on
Exhibit A-1-5 attached hereto and made a part hereof (the “Landis Real
Property”).

 

F.           Medical Sciences Lessor is the fee owner of the Real Property
described on Exhibit A-1-6 attached hereto and made a part hereof (the “Medical
Sciences Real Property”).

 

I.           Lessee desires to lease the Property (defined below) from Lessor
and Lessor desires to lease the Property to Lessee on the terms and conditions
set forth in this Agreement.

 

 

 

 

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.          Terms and Definitions. The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.

 

(a)          “Bloom Property” shall mean the Bloom Real Property and all matters
described in (ii)-(vii) of the definition of “Property” in connection with the
Bloom Real Property.

 

(b)          “Brady Property” shall mean the Brady Real Property and all matters
described in (ii)-(vii) of the definition of “Property” in connection with the
Brady Real Property.

 

(c)          “Broker” shall mean Hammond Hanlon Camp LLC, acting as Lessor’s
agent.

 

(d)          “Closing” shall mean the consummation of the transaction
contemplated herein, which shall occur, subject to any applicable extension
periods set forth in this Agreement, on the date that is five (5) business days
after the last day of the Due Diligence Period (as defined herein) unless the
Lessee waives the full Due Diligence Period and elects to close earlier by
providing written notice thereof to Lessor. The date of Closing is sometimes
hereinafter referred to as the “Closing Date.” Neither party will need to be
present at Closing, it being anticipated that the parties will deliver all
Closing documents and deliverables in escrow to the Escrow Agent (or if both
Lessee and Lessor agree, to Lessee’s and/or Lessor’s counsel) prior to the date
of Closing.

 

(e)          “Community Health Property” shall mean the Community Health Real
Property and all matters described in (ii)-(vii) of the definition of “Property”
in connection with the Community Health Real Property.

 

(f)          “Due Diligence Period” shall mean the period beginning upon the
Effective Date and extending until 11:59 PM EDT on the date that is thirty (30)
days thereafter or the date on which Lessor receives written notice of Lessee’s
waiver of the Due Diligence Period. Lessor shall deliver to Lessee all of the
Due Diligence Materials within five (5) business days after the Effective Date,
and for each day that passes thereafter until all of the Due Diligence Materials
are delivered to Lessee, the Due Diligence Period and the Closing Date shall be
extended by one (1) business day.

 

(g)          “Earnest Money” shall mean Eight Million Seven Hundred Thousand and
No/100 Dollars ($8,700,000.00). The Earnest Money shall be delivered to Escrow
Agent within three (3) business days after the Effective Date. The Earnest Money
shall be deposited by Lessee in escrow with Escrow Agent, to be applied as part
payment of the Leasehold Transaction Price at the time of Closing, or disbursed
as agreed upon in accordance with the terms of this Agreement. Lessor and Lessee
each shall pay one-half of all reasonable escrow fees charged by Escrow Agent.

 

2

 

 

(h)           “Effective Date” The date that is one (1) business day after the
date of execution and delivery of this Agreement by both Lessor and Lessee shall
be the “Effective Date” of this Agreement.

 

(i)          “Escrow Agent” shall mean Stewart Title Guaranty Company, whose
address is One Washington Mall - Suite 1400, Boston, MA 02108, Attention:
Annette Comer, Telephone: 617-933-2441, Telecopy: 617-727-8372; E-Mail:
acomer@stewart.com. The parties agree that the Escrow Agent and Lessee’s title
agent, if any, shall be responsible for (x) organizing the issuance of the Title
Commitment (hereinafter defined) and Title Policy (hereinafter defined), (y)
preparation of the closing statement, and (z) collections and disbursement of
the funds.

 

(j)          “FOC Property” shall mean the FOC Real Property and all matters
described in (ii)-(vii) of the definition of “Property” in connection with the
FOC Real Property.

 

(k)           “Ground Leases” shall mean the ground leases for the Leasehold
Properties to be entered into at Closing between Lessor, as landlord, and
Lessee, as tenant. Each of the Ground Leases may be referred to herein
individually as a “Ground Lease” or the “Ground Lease.”

 

(l)          “Guarantors” shall mean the guarantors under the Guaranties. Each
of the Guarantors may be referred to herein individually as a “Guarantor” or the
“Guarantor.”

 

(m)          “Guaranties” shall mean the Lease guaranties executed by the
Guarantors. Each of the Guaranties may be referred to herein individually as a
“Guaranty” or the “Guaranty.”

 

(n)          “Landis Property” shall mean the Landis Real Property and all
matters described in (ii)-(vii) of the definition of “Property” in connection
with the Landis Real Property.

 

(o)          “Leasehold Properties” shall mean all of the Properties.

 

(p)          “Leasehold Transaction Price” shall mean One Hundred Seventy Four
Million Sixty Thousand and No/100 Dollars ($174,060,000.00). The allocation of
the Leasehold Transaction Price and the Earnest Money among the Properties is
set forth on Schedule 1 attached hereto.

 

(q)          “Leases” shall mean those certain leases described on Exhibit A-2
attached hereto and made a part hereof and referred to in Section 6(b)(i) of
this Agreement between Lessor, as landlord, and the tenants described on Exhibit
A-2 attached hereto, as tenant (each tenant, individually, a “Tenant”, and
collectively, the “Tenants”), as amended. Each of the Leases may be referred to
herein individually as a “Lease” or the “Lease.”

 

(r)           “Medical Sciences Property” shall mean the Medical Sciences Real
Property and all matters described in (ii)-(vii) of the definition of “Property”
in connection with the Medical Sciences Real Property.

 

3

 

 

(s)          “Pinnacle Leases” shall mean, collectively, the space leases for
(i) the Bloom Real Property, (ii) the Brady Real Property, (iii) the Community
Health Real Property, (iv) the FOC Real Property (to consist of three separate
leases, namely, the FOC Clinical Lease, the FOC I Lease and the FOC II Lease),
(v) the Landis Real Property and (vi) the Medical Sciences Real Property to be
entered into at Closing between Lessee, as landlord, and Pinnacle Tenant, as
tenant. Each of the Pinnacle Leases may be referred to herein individually as a
“Pinnacle Lease” or the “Pinnacle Lease.”

 

(t)          “Pinnacle Tenant” shall mean PinnacleHealth, a Pennsylvania
non-profit corporation.

 

(u)          “Property” shall collectively mean (i) those certain parcels of
real property which are listed on Exhibits A-1-1 through and A-1-6 attached
hereto, together with all right, title and interest of Lessor, if any, in and to
the land lying in the bed of any street or highway in front of or adjoining such
real property, and all appurtenances and all the estate and rights of Lessor, if
any, in and appurtenant to such parcels of real property, including, without
limitation, all appurtenant easements and rights-of-way, and all air and
subsurface rights appurtenant to such parcels of real property, as the case may
be (such parcels of real property, together with all such rights and
appurtenances, being collectively referred to herein as the “Real Property”);
(ii) all of the buildings (each individually called a “Building” and
collectively called the “Buildings”), facilities and other improvements situated
on the Real Property or required to be constructed under the respective Leases
(collectively, the “Improvements”); (iii) all right, title and interest of
Lessor, if any, in and to the lighting, electrical, mechanical, plumbing and
heating, ventilation and air conditioning systems used in connection with the
Real Property and the Buildings, and all carpeting, draperies, appliances and
other fixtures and equipment attached or appurtenant to the Real Property
together with all personal property (other than furniture, equipment not
necessary to operate the Buildings or building systems and not permanently
affixed to the Buildings or Real Property, trade fixtures and inventory) owned
by Lessor and located on the Real Property or on and/or in the Buildings
(collectively, the “Personal Property”); (iv) all right, title and interest of
Lessor in and to all plans and specifications, architectural drawings, building
permits and other permits issued in connection with the construction, operation,
use or occupancy of the Improvements, and all warranties and guaranties
respecting the Buildings and Personal Property; (v) to the extent not otherwise
described in subsection (i), all right, title and interest of Lessor in and to
all leases respecting the Buildings and Personal Property, including, without
limitation, all prepaid rent or security or other deposits thereunder and all
right, title and interest of the Affiliates under the Guaranties; (vi) all
right, title and interest of Lessor in and to all licenses, permits,
authorizations and approvals issued by any governmental agency or authority
which pertain to the Real Property and the Buildings, to the extent they exist
and are transferable and assignable; and (vii) to the extent the same are
assignable, all site plans, surveys, and plans which relate to the Real
Property. Any references to “Property” in the singular, such as references to “a
Property” or “each Property”, refer to an individual parcel of Real Property and
all matters described in (ii)-(vii) in connection with such Real Property. Any
references to “Properties” refer to each Property collectively.

 

4

 

 

(v)         “Real Estate Taxes” shall mean all real estate taxes, rollback
taxes, personal property taxes, water and sewer use charges, or payments in lieu
of taxes, and any other charges and assessments constituting a lien on the
Property.

 

(w)          Lessor and Lessee’s Notice address

 

(i)          “Lessor’s Notice Address” shall be as follows, except as same may
be changed pursuant to the Notice section herein:

 

PinnacleHealth

409 South 2nd Street

Suite 2B

Harrisburg, PA 17104

Attention: William H. Pugh, Senior Vice President and CFO

Tel. No.: 717-231-8245

Email: wpugh@pinnaclehealth.org

 

And to:

 

Christopher P. Markley, Esq.

409 South 2nd Street

Suite 2C

Harrisburg, PA 17104

Tel. No.: 717-231-8210

Email: cmarkley@pinnaclehealth.org

 

And to:

 

Norris, McLaughlin & Marcus, P.A.

1611 Pond Road

Suite 300

Allentown, PA 18104

Attention: Matthew R. Sorrentino, Esq.

Tel. No.: 610-391-1800

Email: msorrentino@nmmlaw.com

 

(ii)         “Lessee’s Notice Address” shall be as follows, except as same may
be changed pursuant to the Notice section herein:

 

Michael Weil

c/o American Realty Capital Healthcare Trust II, Inc.

405 Park Avenue, 2nd Floor

New York, NY 10022

Tel. No.: (212) 415-6505

Fax No.: (857) 207-3397

Email: mweil@arlcap.com

 



5

 

 

And to:

 

Jesse Galloway, Esq.

c/o American Realty Capital Healthcare Trust II, Inc.

405 Park Avenue, 14th Floor

New York, NY 10022

Tel. No.: (212) 415-6516

Fax No.: (646) 861-7751

Email: jgalloway@arlcap.com

 

And Due Diligence Materials (if provided by email) to:

 

duediligence@arlcap.com

 

With hard copies and/or CDs to:

 

James A. (Jim) Mezzanotte

c/o American Realty Capital VII, LLC

7621 Little Avenue, Suite 200

Charlotte, North Carolina 28226

Tel. No.: (704) 626-4410

Fax No.: (212) 415.6507

Email: jmezzanotte@arlcap.com

 

2.          Lease of the Property. Subject to the terms of this Agreement,
Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor, the
Property for the Leasehold Transaction Price.

 

3.          Payment of Leasehold Transaction Price.

 

(a)          The Leasehold Transaction Price to be paid by Lessee to Lessor
shall be paid by wire transfer of immediately available funds in the amount of
the Leasehold Transaction Price plus or minus prorations, credits and
adjustments as provided in Section 4 and elsewhere in this Agreement to Escrow
Agent, at the time of Closing, or as otherwise agreed to between Lessee and
Lessor.

 

(b)          The parties agree that the value of the Personalty is de minimis,
and no part of the Leasehold Transaction Price is allocated to it.

 

4.          Proration of Expenses and Payment of Costs and Recording Fees.

 

(a)          Prorations. The following items will be prorated as of 12:01 A.M.
on the Closing Date, with all items of income and expense for the Property being
borne by Lessee from and after (and including) the Closing Date: Tenant
Receivables (hereinafter defined) and other income and rents that have been
collected by Lessor as of Closing; fees and assessments; prepaid expenses and
obligations under service contracts which are assigned, if any; accrued
operating

 

6

 

 

expenses; ground rent and other amounts paid and payable under the Ground
Leases; Real Estate Taxes; and any assessments by private covenant for the
then-current calendar year of Closing.

 

(b)          Taxes

 

(i)          If Real Estate Taxes for the year of Closing are not known or
cannot be reasonably estimated, Real Estate Taxes will be prorated based on Real
Estate Taxes for the year prior to Closing. Any additional Real Estate Taxes in
the nature of “roll back” taxes or relating to the year of Closing arising out
of a change in the use of the Real Property and Improvements or a change in
ownership shall be paid by Lessor when due and payable, and Lessor will
indemnify Lessee from and against any and all such Real Estate Taxes arising out
of the leasing of the Property, which indemnification obligation will survive
the Closing.

 

(ii)         If Lessor has engaged or will engage prior to the expiration of the
Due Diligence Period, consultants for the purpose of protesting the amount of
taxes or the assessed valuation for certain tax periods for the Property
(“Protest Proceedings”), any cash refunds or proceeds actually distributed
(collectively, “Cash Refunds”) will be apportioned as described below. Any Cash
Refunds (including interest thereon) on account of a favorable determination,
after deduction of costs and expenses incurred for such Protest Proceedings,
shall be: (A) the property of Lessor to the extent such Cash Refunds were for
Real Estate Taxes paid by Lessor applicable to a period prior to the Closing
Date; (B) prorated between Lessee and Lessor for taxes paid for a period during
which the Closing Date occurred; and (C) the property of Lessee for Real Estate
Taxes for a period after the Closing Date. Lessor and Lessee agree to notify the
other in writing of any receipt of a Cash Refund within fifteen (15) business
days of receipt of such Cash Refund. To the extent either party obtains a Cash
Refund, a portion of which is owed to the other party, the receiving party shall
deliver the Cash Refund to the other party within fifteen (15) Business Days of
its receipt. Lessee agrees and acknowledges that Lessor has the right to
initiate proceedings to protest the valuation of any of the Property prior to
the expiration of the Due Diligence Period. Lessor agrees to give Lessee notice
of Lessor’s intent to initiate such proceedings prior to initiation of such
proceedings and at any time subsequent to the end of the Due Diligence Period
shall obtain Lessee’s consent to initiation of such proceedings, which consent
may be withheld in Lessee’s sole discretion.         

 

(c)          Utilities. Lessee will take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. The Lessor will ensure that
all utility meters are read as of the Closing Date. Lessor will be entitled to
recover any and all deposits held by any utility company as of the Closing Date.

 

(d)          Tenant Receivables. Rents due from Tenants under Leases (including
operating expense and real estate tax contributions or reimbursements and
similar charges (collectively, “Pass-Through Expenses”)), set-offs due or
required to be paid under or by reason of the Leases (collectively called
“Tenant Receivables”) shall be adjusted by appropriate credit to the Lessor or
Lessee (as the case may be) on the Closing Date. If, at the Closing Date, any
Tenant is in arrears in the payment of rents (“Uncollected Delinquent Tenant
Receivables”), Lessor will disclose the same to Lessee in writing or on the rent
roll to be delivered to Lessee pursuant to Section 10 hereof and such amounts
shall not be adjusted on the Closing Date. Prior to the

 

7

 

 

Closing Date, Lessor shall use Lessor’s current business practices to collect
Uncollected Delinquent Tenant Receivables. If Lessee shall collect Uncollected
Delinquent Tenant Receivables within ninety (90) days after the Closing Date,
then Lessee shall turn over to Lessor the arrearages so collected, less the
reasonable cost of collection thereof, if any; provided, however, Lessor may
continue to seek to collect the Uncollected Delinquent Tenant Receivables by
legal action following the Closing Date. All rents collected by Lessee after the
Closing Date (except for amounts specifically billed and paid as end of year
reconciliation payments for Pass-Through Expenses, which shall be separately
accounted for and allocated, pro rata, between Lessor and Lessee as their
interest may appear) shall be first applied to rents due and payable after the
Closing Date and only the excess thereof shall be paid over to Lessor on account
of the Uncollected Delinquent Tenant Receivables. Lessor shall prepare the
reconciliation for Pass-Through Expenses for the Property and provide such
reconciliation to Lessee and Lessee’s property manager. Lessee agrees to cause
its property manager to cooperate with Lessor in preparing such reconciliation.
To the extent that items to be apportioned hereunder may be required to be paid
directly by a Tenant under its Lease, the same shall not be apportioned,
provided, however, that such items shall have been paid by such Tenant currently
through the month including the Closing Date. The provisions of this
subparagraph 4(d) shall survive Closing. Lessor expressly agrees that if Lessor
receives any amounts after the Closing Date which are attributable, in whole or
in part, to any period after the Closing Date, Lessor will notify Lessee of such
fact and will remit to Lessee that portion of the monies so received by Lessor
to which Lessee is entitled within ten (10) business days after receipt thereof.
With respect to unbilled Tenant Receivables, Lessee covenants and agrees to
cause its property manager to (A) bill the same in the ordinary course of its
business and (B) cooperate with Lessor to determine the correct amount of
operating expenses and/or taxes due.

 

A reconciliation or determination of Pass-Through Expenses, Uncollected
Delinquent Tenant Receivables and unbilled Tenant Receivables due under the
Leases shall be made at Closing to the extent possible. To the extent such
information is not available at Closing, the foregoing shall be subject to
adjustment following the Closing in accordance with the terms of Section 4(e),
below. The provisions of this Section 4(d) will survive the Closing.

 

(e)          If final bills are not available or cannot be issued prior to
Closing for any item being prorated under Section 4(a) through (d), then, for
each separate item for which an adjustment is to be made, the following will
apply: (i) initially the matter subject to allocation at Closing (including
without limitation the Pass-Through Expenses) shall be re-prorated within sixty
(60) days following the Closing; (ii) a further adjustment of prorated items
shall occur one hundred twenty (120) days following the close of the calendar
year in which the Closing occurs; and (iii) a final adjustment shall occur not
later than thirty-six (36) months after the Closing. All such rights and
obligations under this Section 4(e) will survive the Closing.

 

(f)          All security deposits under the Leases collected and not properly
applied by Lessor as of the Closing (and interest thereon if required by law or
contract) must be transferred or credited to Lessee at Closing. As of the
Closing, Lessee will assume each Lessor’s obligations related to the security
deposits, but only to the extent they are credited or transferred to Lessee.

 



8

 

 

(g)          Lessor shall pay or be charged with the following costs and
expenses in connection with this transaction:

 

(i)          100% of all Title Policy premiums, including search costs and a
survey endorsement, but excluding any other endorsements issued in connection
with such policies other than endorsements that Lessor elects to purchase to
cover title issues, if any;

 

(ii)         Transfer taxes and conveyance fees on the transfer or leasing of
the Property;

 

(iii)        Broker’s commission payments in accordance with Section 24 of this
Agreement;

 

(iv)        All fees relating to the granting, executing and recording of each
Memo of Ground Lease (defined below) for each Property; and

 

(v)         Any unpaid leasing commissions or tenant improvement allowances or
future rent concessions under the Leases entered into as of the Effective Date.

 

(h)          Lessee shall pay or be charged with the following costs and
expenses in connection with this transaction:

 

(i)          Title Policy premiums for any endorsements issued in connection
therewith other than endorsements that Lessor elects to purchase to cover title
issues, if any, and other than a survey endorsement;

 

(ii)         all costs and expenses in connection with Lessee’s financing,
including appraisal, points, commitment fees and the like and costs for the
filing of all documents necessary to complete such financing and related
documentary stamp tax and intangibles tax; and

 

(iii)        Lessee shall pay for the cost of its own survey, Phase I
environmental study and due diligence investigations.

 

(i)          Each party shall pay its own legal fees incidental to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.

 

(k)          Lessor and Lessee each shall pay one-half of all reasonable escrow
fees charged by Escrow Agent.

 

5.          Title. At Closing, Lessor agrees to lease the Properties to Lessee
with title thereto being marketable, free and clear of all liens, defects of
title, conditions, easements, assessments, restrictions, and encumbrances except
for Permitted Exceptions (as hereinafter defined); provided, however, that
Lessee agrees and acknowledges that, while each Property will have a surveyed
legal description at Closing, the Properties will not, as of the Closing, be
subdivided in accordance with local municipal requirements. The term “Permitted
Exceptions” (as hereinafter defined) shall be deemed to include the absence of
municipal subdivision approval.

 



9

 

 

6.          Examination of Property. Lessor and Lessee hereby agree as follows:

 

(a)          Lessee shall order a title commitment (the “Title Commitment”) from
Escrow Agent, a survey and a zoning report for each Property promptly after the
date hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Lessee fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include, and Lessor shall be obligated
to remove of record prior to or at Closing, any mechanic’s lien or any monetary
lien, fine or penalty, or any bond indentures, deeds of trust, mortgage, or
other loan documents secured by any Property, or any judgments and federal and
state tax liens (collectively, “Liens”). Lessor shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent). Lessor shall have no obligation to cure any Title Matter objected to,
except the Liens as aforesaid, provided Lessor notifies Lessee of any objections
which Lessor elects not to remove or cure within five (5) business days
following receipt of Lessee’s objections. In the event that Lessor refuses to
remove or cure any objections, Lessee shall have the right to terminate this
Agreement upon written notice to Lessor given within five (5) business days
after receipt of Lessor’s notice, upon which termination the Earnest Money, and
all interest earned thereon, shall be returned to Lessee and neither party shall
have any further obligation hereunder, except as otherwise expressly set forth
herein. If any matter not revealed in the Title Commitment is discovered by
Lessee or by the Escrow Agent and is added to the Title Commitment by the Escrow
Agent at or prior to Closing, Lessee shall have until the earlier of (i) ten
(10) days after the Lessee’s receipt of the updated, revised Title Commitment
showing the new title exception, together with a legible copy of any such new
matter, or (ii) the Closing Date, to provide Lessor with written notice of its
objection to any such new title exception (an “Objection”). If Lessor does not
remove or cure such Objection prior to the Closing Date, Lessee may terminate
this Agreement as to the applicable Property, in which case the pro-rata portion
of the Earnest Money set forth on Schedule 1 attached hereto applicable to such
terminated Property, together with all interest earned thereon, shall be
returned to Lessee, and neither party shall have any further obligation
hereunder with respect to such terminated Property, except as otherwise
expressly set forth herein. If Lessee terminates the Agreement as to a Property
pursuant to the immediately preceding sentence and the Title Matter at issue was
intentionally caused by Lessor, then upon such termination, Lessor shall
reimburse Lessee for all out of pocket costs and expenses incurred by Lessee
hereunder in connection with Lessee’s diligence of such Property.

 

(b)          Within five (5) business days following the Effective Date, Lessor
shall provide to Lessee copies of the following documents and materials
pertaining to each Property to the extent within Lessor’s possession or
reasonably obtainable by Lessor or Lessor’s counsel: (i) a complete copy of all
leases and lease guaranties affecting the Property and all amendments thereto
and of all material correspondence relating thereto; (ii) a copy of all surveys
and site plans of the Property, including without limitation any as-built survey
obtained or delivered to tenants of the Property in connection with its
construction; (iii) a copy of all architectural plans and specifications and
construction drawings and contracts for improvements located on the Property;
(iv) a copy of Lessor’s title insurance commitments and policies relating to the
Property; (v) a copy of the certificate of occupancy (or local equivalent) and
zoning reports for the Property; and of all governmental permits/approvals; (vi)
a copy of all environmental, engineering and physical condition reports for the
Property; (vii) copies of the Property’s real

 



10

 

 

estate tax bills for the current and prior two (2) tax years or, if the Property
has been owned by Lessor for less than two (2) tax years, for the period of
ownership; (viii) the operating budget and any common area maintenance (CAM)
reconciliations of the Property for the current year and following year, if
available; (ix) the operating statements and delinquency reports of the Property
for the twenty four (24) calendar months immediately preceding the Effective
Date or if a Tenant has been operating for less than twenty-four (24) months,
for the period of operation; (x) all service contracts and insurance policies
which affect the Property, if any; (xi) a copy of all warranties relating to the
improvements constructed on the Property, including without limitation any
structural slab or roof warranties; (xii) a written inventory of all items of
personal property to be conveyed to Lessee, if any; (xiii) Tenant financials for
each Tenant, to the extent reasonably available to Lessor and consistent with
each such Tenant’s reporting requirements; (xiv) a complete copy of any
feasibility study completed by the developer of the Property; (xv) a copy of all
primary and secondary state licenses or regulatory permits for the Property; and
(xvi) a copy of any documents relating to a waiver of life safety code or
physical plant requirements (collectively, the “Due Diligence Materials”).
Lessor shall deliver any other documents relating to the Property reasonably
requested by Lessee, to the extent within Lessor’s or its affiliates’ or agents’
possession or reasonably obtainable by Lessor, within three (3) business days
following such request. Additionally, during the term of this Agreement, Lessee,
its agents and designees, shall have the right to enter the Property for the
purposes of inspecting the Property, conducting soil tests, and making surveys,
mechanical and structural engineering studies, inspecting construction, and
conducting any other investigations and inspections as Lessee may reasonably
require to assess the condition and suitability of the Property; provided,
however, that such activities by or on behalf of Lessee on the Property shall
not damage the Property nor materially interfere with construction on the
Property or the conduct of business by Tenants under the Leases; and provided
further, however, that Lessee shall indemnify and hold Lessor harmless from and
against any and all claims or damages to the extent resulting from the
activities of Lessee on the Property, and Lessee shall repair any and all damage
caused, in whole or in part, by Lessee and return the Property to substantially
its condition prior to such damage, which obligation shall survive Closing or
any termination of this Agreement. Lessor shall reasonably cooperate with the
efforts of Lessee and the Lessee’s representatives to inspect the Property.
After the Effective Date, Lessee shall be permitted to speak and meet with the
Tenants in connection with Lessee’s due diligence. Upon signing this Agreement,
Lessor shall provide Lessee with the name of a contact person(s) for the purpose
of arranging site visits. Lessee shall give Lessor reasonable written notice
(which in any event shall not be less than two (2) business days) before
entering the Property, and Lessor may have a representative present during any
and all examinations, inspections and/or studies on the Property. Lessee shall
have the unconditional right, for any reason or no reason, to terminate this
Agreement by giving written notice thereof to Lessor and the Escrow Agent prior
to the expiration of the Due Diligence Period, in which event this Agreement
shall become null and void with respect to all Properties, Lessee shall receive
a refund of the Earnest Money, together with all interest earned thereon, and
all rights, liabilities and obligations of the parties under this Agreement
shall expire, except as otherwise expressly set forth herein. Lessee shall also
have the right to terminate this Agreement with respect to any single Property
if the Property subject to termination has specific material Lease, title,
survey, property condition, zoning or environmental issues that a commercially
reasonable lessee would not elect to close over, in which event this Agreement
shall become null and void with respect to the terminated Property or
Properties, Lessee shall receive a refund of the pro-rata portion of the

 



11

 

 

Earnest Money set forth on Schedule 1 attached hereto applicable to such
terminated Property or Properties, and all rights, liabilities and obligations
of the parties under this Agreement shall terminate with respect to (but only
with respect to) such terminated Properties, except as otherwise expressly set
forth therein.

 

(c)          Within two (2) business days following the Effective Date, Lessor
shall request an Estoppel Certificate (defined below) from each Tenant and a
written waiver of right of first refusal, right of first offer or other purchase
option that any party may have to purchase any Property. It shall be a condition
of Closing that Lessor shall have obtained an estoppel certificate in the form
attached hereto as Exhibit F (each, an “Estoppel Certificate,” and collectively,
“Estoppel Certificates”) from each Tenant, and Lessor shall use good faith
efforts to obtain the same. Each Estoppel Certificate obtained by Lessor shall
be fully executed by the applicable Tenant and Guarantor(s), if any, and dated
no earlier than thirty (30) days prior to the date of Closing. In addition, the
business terms of each Estoppel Certificate must be in accordance with and not
contradict the corresponding Lease. If any Lease and any amendments, bearing the
original signatures of the landlord and tenant thereunder have not been
delivered to Lessee previously, a copy thereof confirming that the copy is true,
correct and complete shall be attached to the corresponding Estoppel
Certificate. Lessor shall promptly deliver to Lessee photocopies or pdf files of
each executed Estoppel Certificate when Lessor receives the same.

 

(d)          If the fee estate in any Property is encumbered by a mortgage that
is not subordinate to the Ground Lease for such Property, it shall be a
condition of Closing that Lessor shall have obtained either: (i) a subordination
agreement in form and substance reasonably acceptable to Lessee from the holder
of such mortgage, pursuant to which such mortgage will be subordinated to the
applicable Ground Lease (each, a “Fee Mortgage Subordination”); or (ii) a
release of lien of mortgage in form and substance reasonably acceptable to
Lessee from the holder of such mortgage pursuant to which such Property is
released from the lien of said mortgage (each, a “Fee Mortgage Release”). Within
two (2) business days following the Effective Date, Lessor shall request the Fee
Mortgage Subordination or Fee Mortgage Release from each such mortgagee.

 

(e)          Within two (2) business days following the Effective Date, Lessor
shall deliver to Lessee the form of Ground Lease. Lessee and Lessor shall use
good faith efforts to negotiate the final form of Ground Lease prior to the
expiration of the Due Diligence Period. The Ground Lease for each Leasehold
Property shall reflect the term, rent, rent escalations and renewal options
applicable to such Leasehold Property described on Schedule 6(e) attached hereto
and made a part hereof.

 

(f)          Within two (2) business days following the Effective Date, Lessor
shall deliver to Lessee the form of the Pinnacle Leases. Lessee and Lessor shall
use good faith efforts to negotiate the final form of the Pinnacle Leases prior
to the expiration of the Due Diligence Period. The Pinnacle Leases shall reflect
the term, rent, rent escalations, suite number, square footage and renewal
options applicable to such Property described on Schedule 6(f) attached hereto
and made a part hereof. The Pinnacle Leases for the Brady Property, Community
Health Property, FOC Property (limited to the FOC Clinical Lease), Landis
Property and Medical Sciences Property shall be triple-net (NNN). The Pinnacle
Leases for the Bloom Property, FOC Property (limited to the FOC I Lease and the
FOC II Lease) shall be double-net (NN).

 



12

 

 

(g)          Lessor shall use good faith efforts to obtain estoppel certificates
with respect to reciprocal easement agreements as may be reasonably requested by
Lessee.

 

7.          Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking with respect to any Property, Lessor shall notify Lessee
in writing of same. Until Closing, the risk of loss or damage to the Property,
except as otherwise expressly provided herein, shall be borne by Lessor. In the
event all or any portion of any Property is damaged in any casualty or condemned
or taken (or notice of any condemnation or taking is issued) so that: (a) any
Tenant has a right of termination or abatement of rent under its Lease, or (b)
with respect to any casualty, if the cost to repair such casualty would exceed
$250,000, or (c) with respect to any condemnation, any Improvements or access to
the Property or more than five percent (5%) of the Property is (or will be)
condemned or taken, then, Lessee may elect to terminate this Agreement with
respect to such Property by providing written notice of such termination to
Lessor within ten (10) business days after Lessee’s receipt of written notice of
such condemnation, taking or damage, upon which termination the pro-rata portion
of the Earnest Money set forth on Schedule 1 attached hereto applicable to such
terminated Property shall be returned to Lessee, and neither party hereto shall
have any further rights, obligations or liabilities under this Agreement with
respect to such Property, except as otherwise expressly set forth herein. With
respect to any condemnation or taking (of any notice thereof), if Lessee does
not elect to cancel this Agreement as aforesaid, there shall be no abatement of
the Leasehold Transaction Price and Lessor shall assign to Lessee at the Closing
the rights of Lessor to the awards, if any, for the condemnation or taking, and
Lessee shall be entitled to receive and keep all such awards. With respect to a
casualty, if Lessee does not elect to terminate this Agreement with respect to
any such Property or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Leasehold Transaction Price and
Lessor shall assign to Lessee at the Closing the rights of Lessor to the
proceeds under Lessor’s insurance policies covering such Property with respect
to such damage or destruction (or pay to Lessee any such proceeds received prior
to Closing) and pay to Lessee the amount of any deductible with respect thereto,
and Lessee shall be entitled to receive and keep any monies received from such
insurance policies.

 

8.          Earnest Money Disbursement. The Earnest Money shall be held by
Escrow Agent, in trust, and disposed of only in accordance with the following
provisions:

 

(a)          If the Closing occurs, Escrow Agent shall deliver the Earnest Money
to, or upon the instructions of, Lessor and Lessee on the Closing Date to be
applied as part payment of the Leasehold Transaction Price. If for any reason
the Closing does not occur, Escrow Agent shall deliver the Earnest Money to
Lessor or Lessee only upon receipt of a written demand therefor from such party,
subject to the following provisions of this clause (a). Subject to the last
sentence of this clause (a), if for any reason the Closing does not occur and
either party makes a written demand (the “Demand”) upon Escrow Agent for payment
of the Earnest Money, Escrow Agent shall give written notice to the other party
of the Demand within one (1) business day after receipt of the Demand. If Escrow
Agent does not receive a written objection from the other party to the proposed
payment within five (5) business days after the giving of such notice by Escrow
Agent, Escrow Agent is hereby authorized to make the payment set forth in the
Demand. If Escrow Agent does receive such written objection within such period,
Escrow Agent shall continue to hold such amount until otherwise directed by
written instructions signed by Lessor

 



13

 

 

and Lessee or a final judgment of a court. Notwithstanding the foregoing
provisions of this clause (a), if Lessee delivers a notice to Escrow Agent
stating that Lessee has terminated this Agreement on or prior to the expiration
of the Due Diligence Period, then Escrow Agent shall immediately return the
Earnest Money, or the pro-rata portion of the Earnest Money set forth on
Schedule 1 attached hereto if Lessee terminates less than all of the Properties,
to Lessee without the necessity of delivering any notice to, or receiving any
notice from Lessor.

 

(b)          The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Lessor or
Lessee resulting from Escrow Agent’s mistake of law respecting the scope or
nature of Escrow Agent’s duties. Lessor and Lessee shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or made by Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of Escrow Agent.
Escrow Agent has executed this Agreement in the place indicated on the signature
page hereof in order to confirm that Escrow Agent shall hold the Earnest Money
in escrow, and shall disburse the Earnest Money pursuant to the provisions of
this Section 8.

 

9.          Default

 

(a)          In the event that Lessor is ready, willing and able to close in
accordance with the terms and provisions hereof, and Lessee defaults in any of
its obligations undertaken in this Agreement, Lessor shall be entitled, as its
sole and exclusive remedy to either: (i) if Lessee is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Lessor shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Lessor’s sole remedy. Upon such termination,
neither Lessee nor Lessor shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Lessor and
Lessee agree that (a) actual damages due to Lessee’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Lessor as a
result of having withdrawn the Property from the market, and (c) Lessee desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Lessee fails to complete Closing, and such amount shall be
paid to Lessor as liquidated damages and as Lessor’s sole remedy hereunder.
Lessor hereby waives any right to recover the balance of the Leasehold
Transaction Price, or any part thereof, and the right to pursue any other remedy
permitted at law or in equity against Lessee. In no event under this Section or
otherwise shall Lessee be liable to Lessor for any punitive, speculative or
consequential damages.

 

(b)          In the event that Lessee is ready, willing and able to close in
accordance with the terms and provisions hereof, and Lessor defaults in the
obligations herein taken by

 

14

 

 

Lessor, with respect to any or all of the Properties, Lessee may, as its sole
and exclusive remedy, either: (i) waive any unsatisfied conditions and proceed
to Closing in accordance with the terms and provisions hereof; (ii) terminate
this Agreement with respect to any or all Properties by delivering written
notice thereof to Lessor no later than Closing, upon which termination the
Earnest Money shall be refunded to Lessee, Lessor shall pay to Lessee all of the
out-of-pocket costs and expenses incurred by Lessee as to such Property or
Properties in connection with this Agreement, which return and payment shall
operate as liquidated damages and to terminate this Agreement and release Lessor
and Lessee from any and all rights, obligations and liability hereunder, except
those which are specifically stated herein to survive any termination hereof;
(iii) enforce specific performance of Lessor’s obligations hereunder; or (iv) by
notice to Lessor given on or before the Closing Date, extend the Closing Date
for a period of up to thirty (30) days (the “Lessee Closing Extension Period”),
and the “Closing Date” shall be moved to the last day of the Closing Extension
Period. If Lessee so extends the Closing Date, then Lessor may, but shall not be
obligated to, cause said conditions to be satisfied during the Lessee Closing
Extension Period. If Lessor does not cause said conditions to be satisfied
during the Lessee Closing Extension Period, then Lessee shall have the remedies
set forth in Section 9(b) (i) through (iii) above except that the term “Closing”
shall read “Extended Closing”.

 

Notwithstanding the foregoing, in the event of a willful or intentional default
of Lessor hereunder, Lessee shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Lessee at law
or in equity; provided, however, in no event shall Lessor be liable to Lessee
for any punitive, speculative or indirect consequential damages.

 

10.         Closing

 

. The Closing shall consist of the execution and delivery of documents by Lessor
and Lessee, with respect to each Property as set forth below, and delivery by
Lessee to Lessor of the Leasehold Transaction Price in accordance with the terms
of this Agreement. Lessor shall deliver to Escrow Agent for the benefit of
Lessee at Closing the following executed documents for each Property (except as
otherwise noted below):

 

(a)          Intentionally Deleted;

 

(b)          An Assignment and Assumption of Leases, Guaranties and Security
Deposits, in the form attached hereto as Exhibit C;

 

(c)          A Bill of Sale for the Personal Property, if any, in the form
attached hereto as Exhibit D;

 

(d)          An Assignment of Contracts, Permits, Licenses and Warranties in the
form of Exhibit E;

 

(e)          The Ground Leases with respect to the Leasehold Properties;

 

(f)          The Pinnacle Leases;

 

(g)          A settlement statement setting forth the Leasehold Transaction
Price, all prorations and other adjustments to be made pursuant to the terms
hereof, and the funds required for Closing as contemplated hereunder;

 



15

 

 

(h)          All transfer tax statements, declarations and filings as may be
necessary or appropriate for purposes of recordation of the Memos of Ground
Lease;

 

(i)          Good standing certificates and corporate resolutions or member or
partner consents, as applicable, and such other documents as reasonably
requested by Escrow Agent;

 

(j)          Corporate resolutions or member or partner consents, as applicable,
from Lessor and Pinnacle Tenant, authorizing the execution and delivery of the
Ground Leases and the Pinnacle Leases;

 

(k)          Originals of the Warranties (as hereinafter defined) re-issued at
Lessor’s expense, to Lessee or Tenant, as requested by Lessee;

 

(l)          A certificate pursuant to Section 1445 of the Internal Revenue Code
of 1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Lessor;

 

(m)          An owner’s title affidavit as to mechanics’ liens and possession
and other matters in customary form reasonably acceptable to Lessee and Escrow
Agent;

 

(n)          Each Fee Mortgage Subordination or Fee Mortgage Release required
pursuant to Section 6(d) herein, executed by the applicable mortgagee and
notarized;

 

(o)          With respect to each Tenant, a Letter to Tenant in form of Exhibit
H attached hereto;

 

(p)          An updated Rent Roll (defined below), arrears report and schedule
of security deposits and letters of credit, certified by Lessor to be true and
correct;

 

(q)          Certificates of insurance or other evidence reasonably satisfactory
to Lessee memorializing and confirming that the Tenants are then maintaining
policies of insurance of the types and in the amounts required by the Leases,
which shall name Lessee and its mortgagee as additional insured parties and/or
as loss payees and/or mortgagees, as appropriate, as their respective interests
may appear;

 

(r)          A bring down certificate with respect to Lessor’s representations
and warranties provided herein in a form reasonably satisfactory to Lessor and
Lessee;

 

(s)          A Memorandum of Ground Lease for each of the Leasehold Properties
(each, a “Memo of Ground Lease” and collectively, the “Memos of Ground Lease”)
in the form attached to the Ground Leases; and

 

(t)          Such other instruments as are reasonably required by Lessee or
Escrow Agent to close the escrow and consummate the lease of the Property in
accordance with the terms hereof.

 

At Closing, Lessee shall instruct Escrow Agent to deliver the Earnest Money to
Lessor which shall be applied to the Leasehold Transaction Price, shall deliver
the balance of the

 

16

 

 

Leasehold Transaction Price to Lessor and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b), (e), (f), (g),
(h), (n) and (s) above. Lessee shall have the right to advance the Closing upon
five (5) days prior written notice to Lessor; provided that all conditions
precedent to both Lessee’s and Lessor’s respective obligations to proceed with
Closing under this Agreement have been satisfied (or, if there are conditions to
a party’s obligation to proceed with Closing that remain unsatisfied, such
conditions have been waived by such party). The Closing shall be held through
the mail by delivery of the closing documents to the Escrow Agent on or prior to
the Closing or such other place or manner as the parties hereto may mutually
agree.

 

11.         Representations by Lessor. For the purpose of inducing Lessee to
enter into this Agreement and to consummate the lease of the Property in
accordance herewith, Lessor makes the following representations and warranties
to Lessee as of the date hereof and as of the Closing Date with respect to each
Property:

 

(a)          Lessor is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Lessor has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Lessor, and to perform all of Lessor’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Lessor, nor the performance of the obligations of
Lessor hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Lessor or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Lessor is bound. The execution, delivery and performance of this Agreement
does not require the consent or approval of any court, administrative or
governmental authority and does not result in the creation or imposition of any
lien or equity of any kind whatsoever upon, or give to any other person any
interest or right (including any right of termination or cancellation) in or
with respect to, any material agreement to which Lessor is a party or the
business or operations of Lessor or any of its properties or assets;

 

(b)          Except for any tax appeals and/or contests initiated by Lessor
and/or Tenants, if any, Lessor has not received any written notice of any
current or pending litigation, condemnation proceeding or tax appeals affecting
Lessor or the Property and Lessor does not have any knowledge of any pending
litigation, condemnation proceeding or tax appeals against Lessor or the
Property; Lessor has not initiated, nor is Lessor participating in, any action
for a change or modification in the current subdivision, site plan, zoning or
other land use permits for the Property and Lessor has no knowledge that the
Property may be rezoned;

 

(c)          Lessor has not entered into any leases, subleases, contracts,
licenses or other agreements affecting the Property which will be binding upon
Lessee after the Closing other than the Leases and the agreements referenced on
Exhibit J annexed hereto;

 

(d)          Except for violations which have been cured or remedied on or
before the date hereof, Lessor has not received any written notice from (or
delivered any notice to) (i) any governmental authority regarding any violation
of any law applicable to the Property and Lessor does not have knowledge of any
such violations and (ii) any third party that the Property or the

 



17

 

 

current use thereof violates any private covenant, restriction, easement or
encumbrance and Lessor does not have any knowledge of any such violation;

 

(e)          Lessor has fee simple title to the Property free and clear of all
liens and encumbrances except for Permitted Exceptions and Lessor is the sole
owner of the entire lessor’s interest in each Lease;

 

(f)          With respect to each Lease: (i) the Lease and any Guaranty
forwarded to Lessee under Section 6(b) is a true, correct and complete copy of
the Lease and Guaranty; (ii) the Lease and Guaranty, if any, are in full force
and effect and there is no default thereunder; (iii) no brokerage or leasing
commissions or other compensation is or will be due or payable to any person,
firm, corporation or other entity with respect to or on account of the current
term of the Lease or any extension or renewal thereof; (iv) Lessor has no
outstanding obligation to provide Tenant with an allowance to construct, or to
construct at its own expense, any tenant improvements, except as set forth in
Schedule 11(f)(iv) attached hereto; (v) intentionally deleted; (vi) Tenant is
not entitled to rental concessions or abatements for any period subsequent to
the scheduled date of Closing, except as set forth in Schedule 11(f)(vi)
attached hereto; (vii) Tenant has not prepaid any rents as of the date hereof
nor has Tenant delivered a security deposit, letter of credit or other security
in connection with the Lease, except as set forth on Schedule 11(f)(vii)
attached hereto; (viii) Tenant has not made any request for any assignment,
transfer, or subletting in connection with all or a portion of the premises
demised to Tenant which is presently pending or under consideration by Lessor;
(ix) all specified work required to be performed by the landlord under the Lease
up to the date of Closing has been completed or will be completed, at Lessor’s
expense, prior to the Closing; (x) Lessor has not received and has no knowledge
of any pending notices from Tenant electing to vacate the premises leased to
Tenant or exercising any right of Tenant to terminate the Lease; and (xi) Lessor
has heretofore billed Tenant for all fixed rent and additional rent due under
the Lease as of the date hereof;

 

(g)          Attached hereto as Exhibit A-3 and made a part hereof is a true,
correct and complete copy of the rent roll for the Property (the “Rent Roll”);

 

(h)          There are no occupancy rights, leases or tenancies affecting the
Property other than the Leases. Neither this Agreement nor the consummation of
the transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Lessor has not entered into any written agreements for the lease,
purchase or sale of the Property, or any interest therein which has not been
terminated;

 

(i)          The transactions contemplated hereby either (i) will not constitute
a conveyance of all or substantially all the assets of Lessor, or (ii) if such
transaction does constitute a conveyance of all or substantially all the assets
of any Lessor, Lessor shall provide to Lessee at Closing an excise tax lien
waiver or such other reasonably obtainable instruments evidencing compliance
with laws or payment of taxes to the extent required by the law of the relevant
state, or an indemnification from a party reasonably acceptable to Lessee for
any resulting liability with respect to the period prior to the Closing;

 

18

 

 

(j)          To Lessor’s knowledge, except as set forth in the environmental
reports previously delivered by Lessor to Lessee, no hazardous substances have
been generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”) and no adverse environmental
condition exists at the Property. Lessor has not received any written notice
from (nor delivered any notice to) any federal, state, county, municipal or
other governmental department, agency or authority (1) concerning any petroleum
product or other hazardous substance discharge or seepage at, on, around or
under the Property, or migrating from the Property, in violation of any
Environmental Laws or; (2) of any pending actions, suits, claims and/or
proceedings claiming that Lessor, any Tenant or the Property is in violation of
any Environmental Laws. For purposes of this Subsection, “hazardous substances”
shall mean any substance or material which is defined or deemed to be hazardous
or toxic pursuant to any Environmental Laws. To Lessor’s knowledge, there are no
underground storage tanks located on the Property;

 

(k)          Exhibit I attached hereto is a true, correct and complete listing
of all warranties in effect for the Property (the “Warranties”);

 

(l)          Lessor is not a “foreign person” within the meaning of Section
1445(f)(3) of the Internal Revenue Code; and

 

(m)          There presently exists no unrestored casualty or condemnation
affecting the Property.

 

The representations and warranties of Lessor shall survive Closing for a period
of nine (9) months.

 

12.         Representations by Lessee.   Lessee represents and warrants to, and
covenants with, Lessor as follows:

 

(a)          Lessee is a limited liability company duly formed, validly existing
and in good standing under the laws of Delaware, is authorized to consummate the
transaction set forth herein and fulfill all of its obligations hereunder and
under all closing documents to be executed by Lessee, and has all necessary
power to execute and deliver this Agreement and all closing documents to be
executed by Lessee, and to perform all of Lessee’s obligations hereunder and
thereunder. At Closing, each Approved Assignee (defined below) will be
authorized to conduct business in the Commonwealth of Pennsylvania. This
Agreement and all closing documents to be executed by Lessee have been duly
authorized by all requisite corporate or other required action on the part of
Lessee and are the valid and legally binding obligation of Lessee, enforceable
in accordance with their respective terms. Neither the execution and delivery of
this Agreement and all closing documents to be executed by Lessee, nor the
performance of the obligations of Lessee hereunder or thereunder will result in
the violation of any law or any provision of the organizational documents of
Lessee or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Lessee is bound.

 

The representations and warranties of Lessee shall survive Closing for a period
of nine (9) months.

 

19

 

 

13.         Conditions Precedent to Lessee’s Obligations. Lessee’s obligation to
pay the Leasehold Transaction Price, and to accept title to the Property, shall
be subject to compliance by Lessor with the following conditions precedent with
respect to each Property on and as of the Closing Date:

 

(a)          Lessor shall deliver to Lessee on or before the Closing the items
set forth in Section 10 above;

 

(b)          Lessee shall receive from Escrow Agent or any other title insurer
approved by Lessee in its judgment and discretion, a current ALTA leasehold form
of title insurance policy, as applicable, or irrevocable and unconditional
binder to issue the same, with extended coverage for the Real Property in the
amount of the Leasehold Transaction Price, dated, or updated to, the date of the
Closing, insuring, or committing to insure, at its ordinary premium rates
Lessee’s good and marketable title to the leasehold estate in the Real Property
and the Improvements otherwise in such form and with such endorsements as
provided in the title commitment approved by Lessee pursuant to Section 6 hereof
and subject only to the Permitted Exceptions (the “Title Policy”);

 

(c)          Each Tenant shall be in possession of the premises demised under
its respective Lease, open for business to the public and paying full and
unabated rent under such Lease and no Tenant shall have assigned its Lease;

 

(d)          The representations and warranties of Lessor contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Lessor shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Lessor
prior to or at the Closing;

 

(e)          Lessor shall have delivered to Lessee a written waiver by each
applicable party of any right of first refusal, right of first offer or other
purchase option that such party has to lease or purchase the Property, or any
part thereof, from Lessor;

 

(f)          Lessor shall have delivered to Lessee a copy of each Estoppel
Certificate required to be delivered by Lessor under the terms of Section 6(c)
hereof; and

 

(g)          Lessor shall have made all contributions, payments and/or
reimbursements and completed any and all work required by any governmental
authority in connection with the construction and development of the Property,
including, without limitation, as required by any variance or site plan
approval.

 

In the event that any of the foregoing conditions precedent has not been
satisfied as of Closing, Lessee shall have the right terminate this Agreement by
delivering written notice thereof to Lessor no later than that date which is
fifteen (15) days after the Closing Date, upon which termination the Earnest
Money shall be refunded to Lessee, and with respect to a failure under
Subsections (a), (d) or (e) above, Lessor shall pay to Lessee upon receipt of
reasonable documentary evidence of all of the out-of-pocket costs and expenses
actually incurred by Lessee in connection with this Agreement, which return and
payment shall operate to terminate this

 



20

 

 

Agreement and release Lessor and Lessee from any and all liability hereunder,
except those which are specifically stated herein to survive any termination
hereof.

 

14.         Conditions Precedent to Lessor’s Obligations. Lessor’s obligation to
lease the Property shall be subject to the following conditions precedent with
respect to each Property on and as of the Closing Date:

 

(a)          Escrow Agent is in receipt of a release from Manufacturers and
Traders Trust Company of its lien against certain of the Properties (as created
by that certain document entitled “Master Open-End Mortgage and Security
Agreement” dated June 23, 2009 by and between Lessor and Manufacturers and
Traders Trust Company and recorded in the Dauphin County Recorder of Deeds
Office on July 2, 2009 at Instrument Number 20090021845);

 

(b)          Lessee shall deliver to Escrow Agent on the Closing Date the
remainder of the Leasehold Transaction Price, subject to adjustment of such
amount pursuant to Section 4 hereof; and

 

(c)          The representations and warranties of Lessee contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Lessee shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Lessee
prior to or at the Closing.

 

To the extent that, notwithstanding the good faith efforts of Lessor to secure
the release described in Section 14(a) above, the same has not been obtained by
the Closing Date, then Lessor by written notice to Lessee given on or before the
Closing Date, may extend the Closing Date to a date (the “Extended Closing
Date”) that is no later than October 31, 2014 (the period between the Closing
Date and the Extended Closing Date, the “Lessor Closing Extension Period”), and
the “Closing Date” shall be moved to the Extended Closing Date. If Lessor so
extends the Closing Date, then Lessee may, but shall not be obligated to, cause
said conditions to be satisfied during the Lessor Closing Extension Period. If
Lessor does not cause said conditions to be satisfied by the Extended Closing
Date, then Lessee may either (i) waive any unsatisfied conditions and proceed to
Closing in accordance with the terms and provisions hereof; or (ii) terminate
this Agreement with respect to any or all Properties by delivering written
notice thereof to Lessor no later than five (5) business days following the
Extended Closing Date, upon which termination the Earnest Money shall be
refunded to Lessee, Lessor shall pay to Lessee all of the out-of-pocket costs
and expenses incurred by Lessee as to such Property or Properties in connection
with this Agreement, which return and payment shall operate as liquidated
damages and to terminate this Agreement and release Lessor and Lessee from any
and all rights, obligations and liability hereunder, except those which are
specifically stated herein to survive any termination hereof.

 

15.         Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in

 



21

 

 

person, (iii) deposited in the United States mail, registered or certified,
return receipt requested, or (iv) deposited with a nationally recognized
overnight courier, to the addresses set out in Section 1, or at such other
addresses as specified by written notice delivered in accordance herewith.
Notwithstanding the foregoing, Lessor and Lessee agree that notice may be given
on behalf of each party by the counsel for each party and notice by such counsel
in accordance with this Section 15 shall constitute notice under this Agreement.

 

16.         Lessor Covenants.   Lessor agrees that it: (a) shall continue to
operate and manage each Property in the same manner in which Lessor has
previously operated and managed such Property; (b) shall, subject to Section 7
hereof and subject to reasonable wear and tear, maintain each Property in the
same (or better) condition as exists on the date hereof; and (c) shall not,
without Lessee’s prior written consent, which, after the expiration of the Due
Diligence Period may be withheld in Lessee’s sole discretion: (i) amend the
Leases or the Guaranties in any manner, nor enter into any new lease, other than
the Ground Leases and the Pinnacle Leases, license agreement or other occupancy
agreement with respect to any Property; (ii) consent to an assignment of any
Lease or a sublease of the premises demised thereunder or a termination or
surrender thereof; (iii) terminate any Lease or release any guarantor of or
security for any Lease unless required by the express terms of such Lease;
and/or (iv) cause, permit or consent to an alteration of the premises demised
under the Leases (unless such consent is non-discretionary). Lessor shall
promptly inform Lessee in writing of any material event adversely affecting the
ownership, use, occupancy or maintenance of any Property, whether insured or
not.

 

17.         314 Audit. Upon Lessee’s request, for a period of one (1) year after
Closing, Lessor shall make the financial statements, including balance sheets,
income statements, stockholders’ equity statements and cash flow statements and
related notes prepared in accordance with United States generally accepted
accounting standards, and any and all books, records, correspondence, financial
data, leases, delinquency reports and all other documents and matters (other
than confidential and privileged information) maintained by Lessor or their
agents and relating to receipts, expenditures, contributions and distributions
reasonably necessary to complete an audit pertaining to each Property for the
three (3) most recent full calendar years and the interim period of the current
calendar year (collectively, the “Records”) available to Lessee and/or its
auditors for inspection, copying and audit by Lessee’s designated accountants,
and at Lessee’s expense. Lessor shall provide Lessee and/or its auditors, but
without expense to Lessor, with copies of, or access to, such factual and
financial information as may be reasonably requested by Lessee or its designated
accountants, and in the possession or control of Lessor, to enable Lessee to
file any filings required by the Securities and Exchange Commission (the “SEC”)
in connection with the lease of each Property. Lessor understands and
acknowledges that Lessee is required to file audited financial statements
related to each Property with the SEC within seventy-one (71) days of the
Closing Date and agrees to provide any Records and requested reasonable
representations and/or certifications to the Lessee’s auditors, on a timely
basis to facilitate Lessee’s timely submission of such audited financial
statements.

 

18.         Performance on Business Days. A "business day" is a day which is not
a Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act

 

22

 

 

is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded. If the last day of
such period is a non-business day, the period in question shall end on the next
succeeding business day.

 

19.         Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.

 

20.         Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

 

21.         No Representations or Warranties. Lessee hereby acknowledges,
understands and agrees that it has an opportunity to inspect the Property as set
forth in Section 6 herein, and except as set forth in this Agreement, the
Property shall be conveyed by lease at Closing to Lessee in “as-is” condition
with no representation or warranties, express or implied, whatsoever.

 

22.         Applicable Law. This Agreement shall be construed under the laws of
the State or Commonwealth in which the Property is located, without giving
effect to any state's conflict of laws principles.

 

23.         Intentionally Deleted.

 

24.         Broker’s Commissions. Lessee and Lessor each hereby represent that,
except for the Broker listed herein, there are no other brokers involved or that
have a right to proceeds in this transaction. Lessor shall be responsible for
payment of commissions to the Broker pursuant to a separate written agreement
executed by Lessor. Lessor and Lessee each hereby agree to indemnify and hold
the other harmless from all loss, cost, damage or expense (including reasonable
attorneys' fees at both trial and appellate levels) incurred by the other as a
result of any claim arising out of the acts of the indemnifying party (or others
on its behalf) for a commission, finder's fee or similar compensation made by
any broker, finder or any party who claims to have dealt with such party (except
that Lessee shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.

 

25.         Assignment. Lessee may assign its rights under this Agreement,
provided, however, that no such assignment shall relieve Lessee of any of its
obligations hereunder until Closing is complete. Lessee is entering into this
Agreement for and on behalf of the special purpose entities named on Schedule 25
attached hereto and made a part hereof (individually and collectively, “Approved
Assignee”) and intends to assign each respective Approved Assignee its rights
hereunder prior to Closing.

 

23

 

 

26.         Attorneys’ Fees. In any action between Lessee and Lessor as a result
of failure to perform or a default under this Agreement, the prevailing party
shall be entitled to recover from the other party, and the other party shall pay
to the prevailing party, the prevailing party’s reasonable attorneys’ fees and
disbursements and court costs incurred in such action.

 

27.         Time of the Essence. Time is of the essence with respect to each of
Lessee’s and Lessor’s obligations hereunder.

 

28.         Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Agreement which are transmitted electronically shall be valid for all purposes,
however any party shall deliver an original signature on this Agreement to the
other party upon request.

 

29.         Anti-Terrorism. Neither Lessee or Lessor, nor any of their
affiliates, are in violation of any Anti-Terrorism Law (as hereinafter defined)
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall
mean any laws relating to terrorism or money laundering, including: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

24

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

LESSEE:   LESSOR:       AMERICAN REALTY CAPITAL VII, LLC,   PINNACLE HEALTH
HOSPITALS, a Delaware limited liability company   a Pennsylvania non-profit
corporation       By: /s/ Edward M. Weil, Jr.   By: /s/ Michael Young   Name:
Edward M. Weil, Jr.     Name: Michael Young   Title:   President    
Title:   President/CEO       Date: June 13, 2014   Date: June 11, 2014

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.

 

ESCROW AGENT:

 

STEWART TITLE GUARANTY COMPANY

 

By: /s/ Annette M. Comer         Name:   Annette M. Comer         Title: Vice
President         Date: June 16, 2014  

 

 

 

 

EXHIBITS AND SCHEDULES

 

Exhibits           Exhibit A-1-1 - Bloom Real Property       Exhibit A-1-2 -
Brady Real Property       Exhibit A-1-3 - Community Health Real Property      
Exhibit A-1-4 - FOC Real Property       Exhibit A-1-5 - Landis Real Property    
  Exhibit A-1-6 - Medical Sciences Real Property       Exhibit A-2 - List of
Leases       Exhibit A-3 - Rent Roll       Exhibit B-1 - Intentionally Deleted  
    Exhibit C - Form of Assignment and Assumption of Leases, Guaranties and
Security Deposits       Exhibit D - Form of Bill of Sale       Exhibit E - Form
of Assignment of Contracts, Permits, Licenses and Warranties       Exhibit F -
Form of Estoppel Certificate       Exhibit G - Intentionally Omitted      
Exhibit H - Form of Tenant Notice Letter       Exhibit I - Warranties      
Exhibit J - Service Contracts       Schedules           Schedule 1 - Leasehold
Transaction Price Allocations       Schedule 6(e) - Ground Lease Terms      
Schedule 6(f) - Pinnacle Lease Terms       Schedule 11(f)(iv) - Tenant
Improvement Allowances

 

Exhibits and Schedules

 

 

 

 

Schedule 11(f)(vi) - Rent Concessions       Schedule 11(f)(vii) - Prepaid Rents,
Security Deposits and Letters of Credit       Schedule 25 - Approved Assignees

 

Exhibits and Schedules

 

 

 

 

EXHIBIT A-1-1

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

Bloom Real Property

 

[LESSOR TO PROVIDE LEGAL DESCRIPTION TO LESSEE BY JUNE 20, 2014]

 

A-1-1

 

 

EXHIBIT A-1-2

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

Brady Real Property

 

[LESSOR TO PROVIDE LEGAL DESCRIPTION TO LESSEE BY JUNE 20, 2014]

 

A-1-2

 

 

EXHIBIT A-1-3

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

Community Health Real Property

 

[LESSOR TO PROVIDE LEGAL DESCRIPTION TO LESSEE BY JUNE 20, 2014]

 

A-1-3

 

 

EXHIBIT A-1-4

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

FOC Real Property

 

[LESSOR TO PROVIDE LEGAL DESCRIPTION TO LESSEE BY JUNE 20, 2014]

 

A-1-4

 

 

EXHIBIT A-1-5

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

Landis Real Property

 

[LESSOR TO PROVIDE LEGAL DESCRIPTION TO LESSEE BY JUNE 20, 2014]

 

A-1-5

 

 

EXHIBIT A-1-6

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

Medical Sciences Real Property

 

[LESSOR TO PROVIDE LEGAL DESCRIPTION TO LESSEE BY JUNE 20, 2014]

 

A-1-6

 

 

EXHIBIT A-2

 

LIST OF LEASES

 

Bloom Real Property Leases

1.Lease Agreement, dated January 1, 2000, by and between Pinnacle Health
Hospitals and Susquehanna Valley Surgery Center, as amended by (i) a lease
amendment dated January 9, 2004, by and between Pinnacle Health Hospitals and
Susquehanna Valley Surgery Center, and (ii) a renewal agreement letter dated
January 8, 2010 by and between PinnacleHealth and Susquehanna Valley Surgery
Center.

 

2.Lease Agreement, dated February 17, 2005, by and between Pinnacle Health
Hospitals and Susquehanna Valley Surgery Center, as amended by (i) a lease
amendment dated February 25, 2010.

 

3.Office Lease Agreement, dated February 27, 2004 by and between Pinnacle Health
Hospitals and Knight, Boline & D’Amico Urology Associates.

 

4.Office Lease Agreement, dated October 25, 2011, by and between Pinnacle Health
Hospitals and Medical Arts Allergy, P.C.

 

5.Office Lease Agreement, dates April 9, 2003, by and between Pinnacle Health
Hospitals and Michael F. Lupinacci, d/b/a Physicians of Rehabilitation,
Industrial and Spine Medicine, P.C., as amended by (i) Lease Addendum dated
February 1, 2006, by and between Pinnacle Health Hospitals and Michael F.
Lupinacci, d/b/a Physicians of Rehabilitation, Industrial and Spine Medicine,
P.C., (ii) Second Lease Addendum dated September 21, 2007, , by and between
Pinnacle Health Hospitals and Michael F. Lupinacci, d/b/a Physicians of
Rehabilitation, Industrial and Spine Medicine, P.C., and (ii) letter dated July
1, 2013 by and between Zetter HealthCare Management Consultants, Pinnacle Health
Hospitals and PRISM.

 

6.Office Lease Agreement, dated January 4, 2014, by and between Pinnacle Health
Hospitals and Urology of Central PA.

 

FOC Real Property Leases

FOC I Leases

1.Lease Agreement, dated May 19, 2004, by and between Pinnacle Health Hospitals
and Cumberland Ears, Nose and Throat and Facial Plastic Surgery, P.C., as
amended by (i) Lease Addendum dated September 15, 2009, by and between Pinnacle
Health Hospitals and Heritage Medical Group, LLP, and (ii) Lease Renewal Letter
dated September 21, 2010, by and between Pinnacle Health and Heritage Ears, Nose
and Throat and Facial Surgery.

 

2.Lease Agreement, dated September 2, 2004, by and between Pinnacle Health
Hospitals and GDD Pharmacy Services, Inc. as amended by (i) Lease Renewal Letter
dated January 26, 2010, by and between Pinnacle Health and Good Day Pharmacy.

 

A-2-1

 

 

3.Lease Agreement, dated March 23, 2007 by and between Pinnacle Health Hospitals
and Jones, Daly & Coldren Associates, as amended by (i) Lease Addendum and
Extension, dated June 20, 2008, by and between Pinnacle Health Hospitals and
Jones, Daly & Coldren Associates.

 

4.Basic Lease Information dated January 1, 2004, by and between Pinnacle Health
Hospitals and Armesto Eye Associates, as amended by (i) Lease Addendum dated
February 22, 2005, by and between Pinnacle Health Hospitals and Armesto Eye
Associates, (ii) a Second Lease Addendum dated October 2, 2009, by and between
Pinnacle Health Hospitals and Armesto Eye Associates (iii) a Third Lease
Addendum dated January 13, 2011 by and between Pinnacle Health Hospitals and
Armesto Eye Associates.

 

5.Lease dated December 16, 1999, by and between Pinnacle Health Hospitals and
Leo D. Farrell M.D. and Deborah Darrell, M.D., as amended by (i) a First
Amendment, dated September 1, 2000, by and between Pinnacle Health Hospitals and
Leo D. Farrell M.D. and Deborah Darrell, M.D., (ii) a Corrective Addendum dated
May 15, 2001, by and between Pinnacle Health Hospitals and Leo D. Farrell M.D.
and Deborah Darrell, M.D., (superseding an Addendum dated April 25, 2001), (iii)
a Third Addendum, dated October 3, 2001, by and between Pinnacle Health
Hospitals and Leo D. Farrell M.D. and Deborah Darrell, M.D., (iv) a Fourth
Addendum dated February 25, 2002, by and between Pinnacle Health Hospitals and
Leo D. Farrell M.D. and Deborah Darrell, M.D., (v) a Fifth Lease Addendum dated
August 4, 2005, by and between Pinnacle Health Hospitals and Leo D. Farrell M.D.
and Deborah Darrell, M.D., (vi) a Sixth Addendum dated April 20, 2010, by and
between Pinnacle Health Hospitals and Leo D. Farrell M.D. and Deborah Darrell,
M.D.

 

6.Lease Agreement, dated January 26, 2009, by and between Pinnacle Health
Hospitals and Peter Sakol, M.D., as amended by (i) a Lease Renewal Letter dated
January 23, 2012 between Pinnacle Health Hospitals and Peter Sakol M.D.

 

7.Lease Agreement, dated April 22, 2010 by and between Pinnacle Health Hospitals
and Scott Mueller, M.D.

 

8.Lease Agreement, dated January 15, 2013 by and between Pinnacle Health
Hospitals and Reproductive Medicine Associates of Philadelphia, P.C.

 

9.Lease Agreement, dated February 1, 2013 by and between Pinnacle Health
Hospitals and Arlington Orthopedics.

 

10.Office Lease Agreement, dated January 23, 2009 by and between Pinnacle Health
Hospitals and Women First, Obstetrics and Gynecology, as amended by (i) a Lease
Addendum dated October 1, 2011, by and between Pinnacle Health Hospitals and
Women First, Obstetrics and Gynecology.

 

11.Office Lease Agreement, dated January 23, 2009 by and between Pinnacle Health
Hospitals and Women First, Obstetrics and Gynecology, as amended by a Lease

 

A-2-2

 

 

 Addendum dated October 1, 2011, by and between Pinnacle Health Hospitals and
Women First, Obstetrics and Gynecology.

 

12.Office Lease dated August 15, 2002, by and between Pinnacle Health Hospitals
and deRamon Plastic Surgery Institute, P.C., as amended by (i) an Addendum dated
October 29, 2004, by and between Pinnacle Health Hospitals and deRamon Plastic
Surgery Institute, P.C., and (ii) a Second Lease Addendum dated December 12,
2006, by and between Pinnacle Health Hospitals and deRamon Plastic Surgery
Institute, P.C.

 

13.Lease Agreement, dated September 16, 2009 by and between Pinnacle Health
Hospitals and Calagno and Rossi Vein Treatment Center, LLC.

 

14.Lease Agreement, dated August 1, 2000, by and between Pinnacle Health
Hospitals and Medical Arts Allergy P.C, as amended by (i) Lease Addendum dated
November 1, 2006, by and between Pinnacle Health Hospitals and Medical Arts
Allergy P.C., (ii) Second Lease Addendum dated January 1, 2919 by and between
Pinnacle Health Hospitals and Medical Arts Allergy P.C.

 

15.Ground and Rooftop Lease Agreement dated February 1, 2002 by and between
Pinnacle Health Hospitals and Cellco Partnership d/b/a Verizon Wireless.

 

FOC II Leases

1.Lease Agreement, dated July 12, 2011, by and between Pinnacle Health Hospitals
and Sandeep Kakaria, M.D.

 

2.Lease Agreement, dated May 11, 2011, by and between Pinnacle Health Hospitals
and Ability Prosthetics and Orthotics, Inc.

 

3.Lease Agreement, dated August 1, 2010, by and between Pinnacle Health
Hospitals and Burick Center for Health &Wellness.

 

A-2-3

 

 

EXHIBIT A-3

 

RENT ROLL

 

(attached)

 



A-3-1

 

 

[ex10-28pg38.jpg]

 

A-3-2

 

 

[ex10-28pg39.jpg]

 



A-3-3

 

 

[ex10-28pg40.jpg]

 



A-3-4

 

 

[ex10-28pg41.jpg]

 

A-3-5

 

 

[ex10-28pg42.jpg]

 

A-3-6

 

 

[ex10-28pg43.jpg]

 



A-3-7

 

 

[ex10-28pg44.jpg]

 



A-3-8

 

 

[ex10-28pg45.jpg]

 

A-3-9

 

 

EXHIBIT B-1

 

INTENTIONALLY DELETED

 

B-1

 

 

EXHIBIT C

 

FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASES, GUARANTIES AND SECURITY DEPOSITS

 

______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to those leases described in
Exhibit A attached hereto and made a part hereof (as amended from time to time,
the “Leases”), including any and all security deposits under the Leases,
together with all of Assignor’s right, title and interest in and to those lease
guaranties described in Exhibit B attached hereto and made a part hereof (as
amended from time to time).

 

Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Leases arising or accruing prior to the date
of this Assignment. Subject to the limitations set forth below, Assignee does
hereby agree to defend, indemnify and hold harmless Assignor from any liability,
damages (excluding speculative damages, consequential damages and lost profits),
causes of action, expenses and reasonable attorneys' fees incurred by Assignor
by reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Leases arising or accruing on and after the date of
this Assignment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2014, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.

 

  ASSIGNOR:               By:     Name:      Title:         ASSIGNEE:          
    By:       Name:        Title:  

 

C-2

 

 

EXHIBIT A

 

Leases

 

C-3

 

 

EXHIBIT B

 

Guaranties

 

C-4

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Lessor”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Lessee”), a
_______________________________, all of Lessor’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.

 

Lessor has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Lessee accepts the Personal Property on
an “as is, where is” basis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

D-1

 

 

IN WITNESS WHEREOF, Lessor has caused this instrument to be executed and
delivered as of this ___ day of _______, 2014.

 

  LESSOR:                       By:               Name:                Title:  
 

 

D-2

 

 

SCHEDULE A

 

TO BILL OF SALE

 

[Add legal description of Real Property]

 

D-3

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES

 

THIS ASSIGNMENT, made as of the ___ day of ________, 2014, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).

 

WITNESSETH:

 

WHEREAS, by Agreement for Lease of Real Property (the “Agreement for Lease”)
having an effective date of ________, 2014, between Assignor and American Realty
Capital VII, LLC, Assignee’s predecessor-in-interest under the Agreement for
Lease, Assignee has agreed to lease from Assignor as of the date hereof, and
Assignor has agreed to lease to Assignee, that certain property located at
________________________ (the “Property”); and

 

WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in those contracts set forth on Exhibit A
attached hereto and made a part hereof, and the permits, trademarks, licenses
and warranties held by Assignor in connection with the Property (collectively,
the “Contracts”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.

 

This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

E-1

 

 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.

 

  ASSIGNOR:           a           By:     Name:      Title:  

 

E-2

 

 

Exhibit A

 

Assumed Contracts

 

E-3

 

 

EXHIBIT F

 

FORM OF ESTOPPEL CERTIFICATE

 

The undersigned hereby certifies to American Realty Capital VII, LLC (“ARC
VII”), [_____________________] (“Approved Assignee”; ARC VII and Approved
Assignee are hereinafter referred to, individually and collectively, as
“Lessee”), KeyBank National Association (“Lender”) and their respective
successors and assigns as follows:

 

1.          The undersigned is the tenant under that certain [insert title of
lease document] [(the “Lease”)], dated as of _________ __, ____, by and between
_________________________ (“Landlord”) and _________________________ (“Tenant”)
[, as amended by that certain [insert title of lease amendment document], dated
as of _________ __, ____, by and between _________________________ and
_________________________ (collectively, the “Lease”)], pursuant to which Tenant
leases certain premises known as [Suite ____], consisting of _______ rentable
square feet, at that real property located at
_________________________________________ (the “Premises”).

 

2.          Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.

 

3.          The Lease is valid and in full force and effect on the date hereof.
The Lease represents the entire agreement between Landlord and Tenant with
respect to the Premises and the land on which the Premises are situated.

 

4.          Tenant is not entitled to, and has made no agreement with Landlord
or its agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.

 

5.          The initial term of the Lease began on __________ __, _____ and
expires on ________ __, 20__. The Rent Commencement Date was __________ __,
____. Tenant has accepted possession of the Premises and is open for business.
Tenant has not sublet all or a portion of the Premises to any sublessee and has
not assigned, transferred or encumbered any of its rights or interests under the
Lease.

 

6.          Tenant has no outstanding options or rights to renew or extend the
term of the Lease, except as follows: ________________ (if none, please state
“none”). Tenant has no outstanding expansion options, other options, rights of
first refusal or rights of first offer to purchase the Premises or any part
thereof and/or the land on which the Premises are situated, or rights of first
offer to lease with respect to all or any part of the Premises.

 

7.          The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted during the initial term of the Lease as follows: (a) from ___________,
20__ to and including ______________, 20__, the Base Annual Rent shall be
$_______ ($_______ monthly); (b) from ___________, 20___ to and including
____________, 20___ the Base Annual Rent shall be $________

 

F-1

 

 

($________ monthly); [and from __________, 20__ to and including __________,
20___ the Base Annual Rent shall be $_________ ($__________ monthly)]. Such rent
has been paid through and including the month of ____________, 2014. Additional
rent under the Lease has been paid through and including the month of
__________, 2014. No such rent (excluding security deposits) has been paid more
than one (1) month in advance of its due date.

 

8.          Tenant's security deposit, if any, is $_________________ (if none,
please state “none”).

 

9.          No event has occurred and no condition exists that constitutes, or
that with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.

 

10.         (a)          All required contributions by Landlord to Tenant on
account of Tenant's improvements have been received by Tenant and all of
Tenant's tenant improvements have been completed in accordance with the terms of
the Lease.

 

(b)          Landlord has satisfied all its obligations to Tenant arising out of
or incurred in connection with the construction of the tenant improvements on
the Premises and no off-set exists with respect to any rents or other sums
payable or to become payable by the Tenant under the Lease.

 

11.         All licenses necessary for using and operating the Premises as a
medical office are held by Tenant and are in full force and effect.

 

12.         No voluntary actions or, to Tenant’s best knowledge, involuntary
actions are pending against Tenant under the bankruptcy laws of the United
States or any state thereof

 

13.         This Certificate is delivered to induce Lessee to acquire the
Premises and Lender to provide certain financing to Lessee, with the
understanding that Lessee and Lender shall rely upon the truth of the matters
set forth in this Certificate.

 

[SIGNATURE PAGE FOLLOWS]

 

F-2

 

 

The undersigned is duly authorized to execute this Certificate on behalf of
Tenant.

 

Dated: ____________, 2014

 

TENANT:

 

____________________, a ________________

 

By:        Name:     Title:  

 

[DELETE THE FOLLOWING SECTION IF THE LEASE IS NOT GUARANTEED]

 

[_________________________, a _________________________] (“Guarantor”) certifies
to and for the benefit of Lessee, Lender and their respective successors and
assigns as follows:

 

With respect to that certain [Guaranty], dated as of ________ __, ____, by
Guarantor to and for the benefit of Landlord (the “Guaranty”): (a) Guarantor is
the guarantor of the Lease pursuant to the Guaranty; (b) the Guaranty has not
been modified, changed, altered, supplemented or amended in any respect, nor
have any provisions thereof been waived; (c) the Guaranty is valid and in full
force and effect on the date hereof; and (d) no voluntary actions or, to
Guarantor’s best knowledge, involuntary actions are pending against Guarantor
under the bankruptcy laws of the United States or any state thereof. This
Certificate is delivered to induce Lessee to acquire the Premises and Lender to
provide certain financing to Lessee, with the understanding that Lessee and
Lender shall rely upon the truth of the matters set forth in this Certificate.
The undersigned is duly authorized to execute this Certificate.

 

Dated: ____________, 2014

 

  [USE FOLLOWING SIGNATURE BLOCK FOR   ENTITY GUARANTOR]       GUARANTOR:      
____________________,   a ________________       By:       Name:     Title:    
  [USE FOLLOWING SIGNATURE BLOCK FOR
PERSONAL GUARANTOR]       GUARANTOR:           Name:

 

F-3

 

 

EXHIBIT G

 

[INTENTIONALLY OMITTED]

 

G-1

 

 

EXHIBIT H

 

FORM OF NOTICE TO TENANT

 

________________ ___, 2014

 

TO:    [INSERT TENANT’S NOTICE ADDRESS FROM LEASE]

 

Re:    Notice of Change of Ownership of ______________________________

 

Ladies and Gentlemen:

 

YOU ARE HEREBY NOTIFIED AS FOLLOWS:

 

That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property (the “Property”) to [APPROVED ASSIGNEE] (the “New Owner”) and assigned
to New Owner, all of the undersigned’s right, title and interest under that
certain Lease, dated _________, between ________as tenant and ____________as
landlord (the “Lease”), together with any security deposits or letters of credit
held thereunder.

 

Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:

 

[APPROVED ASSIGNEE]

c/o American Realty Capital Healthcare Trust II, Inc.

7621 Little Avenue, Suite 200

Charlotte, North Carolina 28226

Attention: Regional Asset Manager

 

With a copy to:

 

[APPROVED ASSIGNEE]

c/o American Realty Capital Healthcare Trust II, Inc.

405 Park Avenue, 14th Floor

New York, NY 10022

Attention: General Counsel

 

You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

H-1

 

 

  Very truly yours,   [PRIOR LANDLORD)       By:     Name:      Title:  

 

H-2

 

 

EXHIBIT I

 

WARRANTIES

 

None

 

I-1

 

 

EXHIBIT J

 

Service Contracts

 



PHH

Contracting

Entity

  Vendor   Type of Services   Term   Cost   Comment FOHC   Cintas   Duralite
Mats @ FOHC used by Environmental Services       $202.03/weekly     CHC  
Dempsey Uniform & Linen Supply  

PH Community Health Center Logo (2)

Welcome Pinnacle Health Logo (3)

 

     

$5.72/weekly

 

$5.72/weekly

    Pinnacle   ABM Electrical Power Solutions  

Professional engineering reliability/testing for electrical distribution
equipment for:

 

 

07/01/12 to 06/30/18

(for 4 hospitals)

  $9,960/annually Polyclinic Hospital, $11,556/annually Harrisburg Hospital,
$16,620/annually Community General Osteopathic Hospital, $3,564/annually
Fredricksen Outpatient Center     Fredricksen Center   Bailey Landscape and
Maintenance, Inc.   Landscape maintenance of grounds   04/01/14 to 03/31/15  
$99,889/annually     Osteopathic Hospital   Bailey Landscape and Maintenance,
Inc.   Landscape maintenance of grounds   04/01/14 to 03/31/15  
$114,540/annually     Harrisburg Hospital   Black Landscape Contracting  
Landscape maintenance of campus   04/01/14 to 03/31/15   $23,000/annually    
Polyclinic Hospital   Black Landscape Contracting   Landscape maintenance of
campus   04/01/14 to 03/31/15   $36,500/annually     Pediatric Surgery – 2600 N.
3rd ST   Black Landscape Contracting   Landscape maintenance of campus  
04/01/14 to 03/31/15   $3,900/annually     Harrisburg Hospital (1 staff member
year round)   Black Landscape Contracting   Landscape maintenance of campus  
04/01/14 to 03/31/15   $68,000/annually     Elizabeth PT   Black Landscape
Contracting   Landscape maintenance of campus   04/01/14 to 03/31/15  
$1,000/annually     Pinnacle   Berkshire Systems Group   Fire system testing –
service agreement   01/01/14 to 12/31/16   $13,692/annually    

 

J-1

 

 

PHH

Contracting

Entity

  Vendor   Type of Services   Term   Cost   Comment Pinnacle/CGOH   Cleveland
Brothers  

Preventative maintenance service agreement (emergency generators)

 

  04/01/14 to 03/30/16   $12,934/3-year term Community Campus (6 units),
$21,465/3-year term Harrisburg Campus (6 units), $2,292/3-year term Brady Hall
(1 unit), $1,101/3-year term Cole Support Services (1 unit), $5,507/3-year term
Polyclinic Campus (3 units), $3,358/3-year term Fredricksen Outpatient (1 unit),
$5,473/3-year term Fredricksen Load Bank     Fredricksen Outpatient Center  
Eastern Time   Fire alarm system – inspection, testing and maintenance  
02/01/13 to 01/31/14   $4,536/annually     Pinnacle   F.T.S. Management, Inc.  
Preventative maintenance – fuel tank cleaning and testing   2014  
$3,226/annually Harrisburg Hospital (7 tanks), $1,252/annually Polyclinic
Hospital (3 tanks), $2,474/annually Community Campus (5 tanks), $800/annually
Fredricksen Campus (2 tanks), $1,360.00 Sulfur testing (17 tanks)     Pinnacle  
Greenhills   None stated   None stated   Varied     Pinnacle   Kint Fire
Protection  

Fire suppression systems for:

Harrisburg-Brady

Community

Polyclinic

Fredricksen

  01/01/14 to 12/31/16   $3,876/annually     Pinnacle   Kone, Inc.   Maintenance
for vertical transportation equipment   2010 to 2015   $18,884/monthly    

 

Exhibit J

 

 

 

 

PHH

Contracting

Entity

  Vendor   Type of Services   Term   Cost   Comment Pinnacle   NRG Building
Services  

Maintenance – building automation system for:

Polyclinic

CGH

Outpatient

Cole Warehouse

Harrisburg Hospital

  09-01/12 to 08/31/15   $68,175/annually     Pinnacle   Orkin   Pest management
  2014   $40,791.88/annually     Pinnacle   Sodexho   Manage and operate
services for patients, residents, employees, visitors and guests (food, etc.)  
04-01-13 to 03-21-18   See attachments     Pinnacle   Trane   Scheduled
maintenance of chillers, cooling towers   08/01/12 to 07/31/15  
$18,776/annually Bloom Outpatient Center, $18,817/annually Community General
Osteopathic (central utility plant), $67,384/annually Community General
Osteopathic, $19,339/annually Fredricksen Outpatient, $68,531/annually
Polyclinic Hospital     Pinnacle   Tri-Dim Filter Corp.   Filters, hepa, etc.  
None stated   None stated     Pinnacle   Waste Management   Waste disposal
services   36 months and renewable   See attachments     Pinnacle   Zeplin
Security Group, Inc.   Alarm systems/monitoring  

12/01/11

(for 3 years)

  $25/monthly    

 

 

Exhibit J

 

 

 

 

Schedule 1

 

Leasehold Transaction Price Allocation

 

Property  Leasehold
Transaction Price   Earnest Money  Bloom Property  $16,775,000.00   $840,000.00 
Brady Property  $26,370,000.00   $1,320,000.00  Community Health Property 
$7,020,000.00   $350,000.00  FOC Property           (a)  Property subject to the
FOC Clinical Lease  $24,065,000.00   $1,200,000.00  (b) Property subject to the
FOC I Lease  $11,255,000.00   $560,000.00  (c) Property subject to the FOC II
Lease  $20,585,000.00   $1,030,000.00  Landis Property  $42,565,000.00  
$2,130,000.00  Medical Sciences Property  $25,425,000.00   $1,270,000.00 
Totals  $174,060,000.00   $8,700,000.00 

 

Schedule 1

 

 

 

 

Schedule 6(e)

 

Ground Lease Terms

 

Ground Lessor: PinnacleHealth, a Pennsylvania non-profit corporation     Ground
Tenant: Applicable Approved Assignee     Rent Commencement Date: Upon
transaction close     Expiration Date: 55 years     Current Rent: $1,000.00 per
month per property     Escalation: 2.5% annual increase     Renewal Options:
Two, 10-year options

 

Schedule 6(e)

 

 

 

 

Schedule 6(f)

 

Pinnacle Lease Terms

 

(attached)

 

Schedule 6(f)

 

 

 

  

[ex10-28pg70.jpg] 

  

Note: The ground lease payment is not reimbursed by the tenant.

 

Schedule 6(f)

 

 

 

 

Schedule 11(f)(iv)

 

Tenant Improvement Allowances

 

Property   Suite/Tenant   Status FOC   Suite 211 – RMA   Balance as of 5/15/14 -
$11,903.73.  They pay an additional payment of $658.30 monthly to us.  The
payment includes a 6% interest and they will complete their payments on
12/15/15. FOC   Suite 209 – RMA   We are working with them on an expansion and
have included a fit-out allowance of $54,835 as part of the rental
payment.  This lease was already in process prior to the RFP being sent out. FOC
  Ability Prosthetics   Tenant Fit-out Allowance - $65 sq. ft. in exchange for a
10 year lease agreement.  November and December 2011 payments waived as part of
the lease negotiations. FOC   Kakaria   Tenant Fit-out Allowance - $65 sq. ft.
in exchange for a 10 year lease agreement.

 

Schedule 11(f)(iv)

 

 

 

 

Schedule 11(f)(vi)

 

Rent Concessions

 



Property   Tenant   Details Polyclinic  

Advanced Pain Management

 

3 Landis within Rehab Options Space

  10% discount offered if rent paid in advance rather than monthly for the
year.  Tenant paid $4,713.93, thus rent paid through 7/31/14 FOC  

Grossman Foot and Ankle

 

Time Share Suite 201

  Tenant originally occupied Suite 209 and paid for the year (through
6/30/14)(which included a 10% discount inasmuch as the rent was paid in full).
Landlord requested Tenant to relocate to Suite 201 so that Landlord could expand
the RMA Suite.  Tenant did relocate in December 2013. Since Tenant had already
prepaid rent for Suite 209, the lease for Suite 201 included rent concession for
July, August and September 2014. Tenant paid Landlord in April 2014 for the
period October 2014 – June 30, 2015 (the aforementioned 10% discount was applied
to the payment).

 

Schedule 11(f)(vi)

 

 

 

 

Schedule 11(f)(vii)

 

Prepaid Rents, Security Deposits and Letters Of Credit

 

               Deposits   Deposits   Deposits  Customer Name  Account  Unit 
Address  Move In  Charged   Received   Held  Bloom Building                  
         PRISM (2,186 Sq Ft.) Suite 106  41  PRISM  Attention Kendra Rhayem 
05/01/03   4,007.66    4,007.66    4,007.66  PRISM (3,447 Sq Ft.) Sutie 100  41 
PRISM  Attention Kendra Rhayem  2006   1,436.25    1,436.25    1,436.25  PRISM
(1,733 Sq Ft.)  41  PRISM  Attention Kendra Rhayem  2007/08   722.08    722.08  
 722.08  Medical Arts Allergy Bloom 201  208  MedArtAlgy  c/o Elain Novak 
02/17/12   3676.89    3676.89    3676.89  Urology of Central PA Bloom 101  35 
Urology101  Suite 101  02/01/04   5,458.92    5,458.92    5,458.92  Totals for
Property               15,301.80    15,301.80    15,301.80 

 

Schedule 11(f)(vii)

 

 

 

 

               Deposits   Deposits   Deposits  Customer Name  Account  Unit 
Address  Move In  Charged   Received   Held  FOC-Physician Office Building 2    
                       Burick Center for Health & Wellness  172  Burick  2005
Technology Parkway  08/01/10   4289.00    4289.00    4289.00  Dr. Sandeep
Kakaria  212  Kakaria  2005 Technology Parkway  02/01/12   2815.00    2815.00  
 2815.00  Ability Prosthetics  204  AbilityPro  2005 Technology Parkway 
08/15/11   4,722.00    4,722.00    4,722.00  Totals for Property             
 11,826.00    11,826.00    11,826.00                               Fredricksen
Outpatient Center 1                            Dr. Peter Sakol  20  Sakol  Suite
205  02/14/09   2,245.42    2,245.42    2,245.42  de Ramon Plastic Surgery
Institute, PC  16  deRamon  Suite 303  08/15/02   2,779.50    2,779.50  
 2,779.50  Farrell Plastic Surgery  17  Farrell  Suite 204  04/01/00 
 2,833.33    2,833.33    2,833.33  Good Day Pharmacy  25  Good Day  2250
Millennium Way, Suite 300  03/01/05   2,180.75    2,180.75    2,180.75  Dr.
Abram HENT  216  AbramHENT  Suite G03  04/01/12   3412.50    3412.50    3412.50 
Armesto Eye Associates OPTICAL SHOP  36  ArmstOShop  Suite 103 - Optical Shop 
01/01/04   364.00    364.00    364.00  Calcagno & Rossi Vein Treatment Ctr.  29 
Calcagno/R  Suite 304 & 306  01/01/07   4,028.75    4,028.75    4,028.75  JDC
Pediatrics  19  JonesDalyC  Suite 108  07/01/01   6,000.00    6,000.00  
 6,000.00  Medical Arts Allergy - FOC 310  21  MedArtAlle  c/o Elaine Novak 
11/01/00   2,000.00    2,000.00    2,000.00  Dr. Scott Mueller  28  S. Mueller 
2025 Technology Parkway  10/20/00   2,643.33    2,643.33    2,643.33  Totals for
Property               28,487.58    28,487.58    28487.58 

 

Schedule 11(f)(vii)

 

 

 

 

Schedule 25

 

Approved Assignees

 

Property   Approved Assignee Bloom Property   ARHC BLHBGPA01, LLC Brady Property
  ARHC BRHBGPA01, LLC Community Health Property   ARHC CHHBGPA01, LLC FOC Real
Property   ARHC FOMBGPA01, LLC Landis Property   ARHC LMHBGPA01, LLC Medical
Sciences Property   ARHC MSHBGPA01, LLC

 

Schedule 25

 

 

 